Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 5, 6, 8, 10, 11, 13-15, 17, 18, and 20-26 are all the claims pending in the application. 
Claims 1 and 10 are amended.
Claims 1-3, 5, 6, 8, 10, 11, 13-15, 17, 18, and 20-26 are pending and allowable as set forth below.

Reasons for Allowance

Claims 1-3, 5, 6, 8, 10, 11, 21, 23, 25, and 26 are in condition for allowance.  The following is an Examiner statement of reasons for allowance.
The closest prior art are references are Ben-Or et al, US Pat. No. 9,294,497, herein referred to as "Ben-Or" in view of Chari et al, US Pub. No. 2017/0140382, herein referred to as "Chari", further in view of Yang et al, US Pub. No. 2010/0076913, herein referred to as "Yang".  Ben-Or teaches generating networks, e.g. Col. 9, ll. 1-17 and Fig. 2, to calculate risk scores, Col. 5, l. 24 – Col. 6, l. 9, and changing entities in the subnetwork, Col. 9, ll. 1-17 and Fig. 2, to detect and prevent fraud, e.g. Col. 1. 36-39; Col. 3, ll. 44-52).  Chari teaches training a machine learning model using relationship graphs, ¶¶[0069], [0071], [0096]).  Yang teaches generating links based on probabilities of links within and between communities, ¶[0035] and Fig. 4A.
The instant claims 1 and 10 recite, in part, a combination of elements: "…h. calculating a risk score for the new network; i. calculating a difference between the risk score of the first network and the score of the new network; j. repeating operations e-j until the difference between the risk score of the first network and the risk score of the new network is below a predetermined threshold; and k. using the ML model for analyzing real world data for detecting fraudulent events."  The instant claims 13 and 26 recite, in part, a combination of elements: "…calculate a distance between the first network and the new network, wherein calculating the distance comprises comparing a score calculated for the first network with a score calculated for the second network; if the distance is not within a predetermined range, wherein the range is defined as being above a first threshold and below a second threshold, then repeat the changing of a network element; and if the distance is within the predetermined range, then use the second property graph as the case-based data; train an ML model using the case-based data; and use the ML model for analyzing real world data for detecting fraudulent events."
It is clear from the disclosures of Ben-Or, Chari, and Yang that the prior art does not consider the possibility of the combination of elements above, specifically repeatedly changing elements in a new network until a difference of risk scores of the new networks is within a range, as claimed and commonly included in each independent claims 1, 11, and 16.
Upon a non-patent literature search, Examiner finds no evidence at hand teaches or suggests the combination of features claimed.  For example, Fernandez, Alberto, et al. "SMOTE for learning from imbalanced data: progress and challenges, marking the 15-year anniversary." Journal of artificial intelligence research 61 (2018): 863-905 teaches various methods of using oversampling but does not contemplate applying oversampling techniques to property graph data as encompass by the present invention.
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629